Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2-4 are cancelled.
Claim 29 (New)  The process of claim 6, wherein said loading of step (a) includes using an approach conveyor to push at least one of said articles so that a front of said at least one of said articles contacts a first one of said article supporting members and then moving a second one of said article supporting members into contact with a back of said at least one of said articles, wherein said unloading of step (c) includes moving said first one of said article supporting members out of contact with the front of said at least one of said articles and using a take-away conveyor to move the back of said at least one of said articles out of contact with said second one of said article supporting members.
Claim 30 (New)  The process of claim 29, wherein said approach conveyor includes an approach pushing member that slides said articles on an approach 
Claim 31 (New)  The process of claim 29, wherein said approach conveyor transports said articles at a velocity that is at least 2 times greater than the velocity at which said RF zone conveyor transports said articles, wherein said take-away conveyor transports said articles at a velocity that is at least 2 times greater than the velocity at which said RF zone conveyor transports said articles.
							
Allowable Subject Matter
Claims 6-13 and 29-31 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 6.
Claim 6 recites A process for sterilizing or pasteurizing articles using radio frequency (RF) energy, said process comprising:  wherein each of said elongated convey arms has a free end opposite said connected end, further comprising supporting said free end with an arm support member on at least a portion of said heating path, wherein said free end is not supported by said arm support member on at least a portion of said return path which was objected in the non-final rejection mailed on 3/15/2021 and which the closest prior art of Mackay (US 2010/0126988) or Buchala (US 2009/0095740) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
7/30/2021